Citation Nr: 1619172	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for March 2007 stroke residuals, claimed as secondary to service-connected osteochondritis left distal femur with myositis ossificans suprapatellar (left knee disability).  

2.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected left knee disability.  

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for  October 2008 stroke residuals due to VA treatment, claimed as overmedication of Lisinopril by VA medical personnel.  


REPRESENTATION

Veteran represented by:	Danielle Deurmier, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009, December 2009, and February 2010 rating decisions by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Veteran testified before the undersigned.  A transcript of that hearing is of record.

In September 2015, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in November 2015.  The Veteran was provided with a copy of the VHA opinion in February 2016, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  In March 2016 correspondence, the Veteran and his attorney indicated that there was no further argument or evidence to submit, and requested the Board immediately proceed with adjudication of the case.  


FINDINGS OF FACT

1.  The Veteran's March 2007 stroke was proximately due to his service-connected left knee disability.  
2.  The Veteran's right knee degenerative joint disease was aggravated by his service-connected left knee disability.  

3.  The Veteran's October 2008 stroke is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of the Veteran's March 2007 stroke are met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.102 (2015).  

2.  The criteria for service connection for the Veteran's right knee disability are met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §  3.310 (2015).  

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of the Veteran's October 2008 stroke are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.361 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disease or injury that is proximately due to or the result of a service-connected disability.  This includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).
Service Connection for March 2007 Stroke

The Veteran contends that a fall caused by his service-connected left knee disability contributed to his first stroke in March 2007.  

VA treatment records show that on March 8, 2007, the Veteran complained of left-sided numbness for five days, indicating he hit his head after a fall six days earlier.  The morning after hitting his head, the Veteran reported he woke up with a right eyelid droop, headache, and left-sided coldness and numbness.  Brain MRI/MRA revealed a right lateral medullary stroke from right vertebral artery dissection.  Thus, the first two elements of secondary service connection are satisfied.

Regarding the final element, nexus, a March 9, 2007 report includes an assessment that the March 2007 stroke was "likely secondary to his fall."  VA treatment records dated in 2008 document the Veteran's report of left leg weakness.

A January 2009 statement from the Veteran's spouse indicates that since 2006, the Veteran's left knee would buckle and cause him to fall. 

On April 2009 VA joints examination, the Veteran reported that his left knee locks and he has had several falls.  

March 2010 VA treatment records include the Veteran's complaint that his left knee was still painful and that it "gives out."  

On May 2013 VA examination, the examiner opined that it was less likely than not the Veteran's stroke was proximately due to or the result of his service-connected left knee disability.  The examiner explained that there was no objective documentation to support that the fall that caused the stroke in 2007 was related to, caused by, or aggravated by, the Veteran's service-connected left knee disability.  Additionally, the examiner noted that it was not possible to attribute the fall solely to the Veteran's left knee disability that he has had for many years prior to the fall.  

At the May 2015 video conference hearing, the Veteran testified that at the time of his first stroke, his left knee locked up and he fell.  

In a July 2015 VA letter by VA provider J.T., D.O., it was noted that the Veteran suffered a stroke in 2007 secondary to vertebral artery dissection.  J.T. noted that the artery dissection was due to a traumatic fall and hitting his head, and the fall was precipitated by imbalance associated with chronic arthritis of both knees.  

In September 2015, the Board requested a VHA opinion.  In the November 2015 response, the medical expert explained that the treatment records support a longstanding history of gait difficulties and falls related to the Veteran's service-connected left knee disability.  The medical expert opined that the fall was related to his left knee injury, and concluded that the dissection of his vertebral artery and subsequent occlusion, which caused his lateral medullary stroke, was most likely the direct result of trauma related to his fall.  

The Board affords more probative weight to the lay statements of the Veteran and his spouse, the July 2015 VA opinion from J.T., and November 2015 VHA expert opinion in favor of the claim than to the May 2013 VA opinion to the contrary.  Thus, secondary service connection for the Veteran's first stroke is warranted.  

Service Connection for Right Knee Disability

The Veteran contends that his right knee disability was caused or contributed by his service-connected left knee disability.  Specifically, he contends that he has been favoring his right knee for approximately 40 years due to his left knee disability.  

VA treatment records show the Veteran's initial complaints of right knee pain in March 2010, wherein he complained of right knee pain for six months, progressively worsening, and which he felt was due to compensating for his left knee disability.  March 2010 x-rays of the right knee revealed minimal medial and lateral compartment degenerative joint disease.  Thus, the first two elements of secondary service connection are satisfied.

Regarding nexus, in May 2015, the Veteran submitted supporting treatise evidence that, in part, included discussion of the "trauma reflex," meaning that an injury on one side of the body causes the other side of the body to try to stabilize the injured side of the body.  

In September 2015, the Board requested a VHA opinion.  In the November 2015 response, the medical expert explained a knee injury of the type sustained by the Veteran can trigger compensatory adjustments in gait that can cause a strain in the contralateral knee over time.  On this basis, the medical expert opined that the insidious development of the patient's right knee pain was compatible with the explained phenomenon, especially in light of the absence of direct trauma/injury to the right knee.  Therefore, there was at least 50 percent probability the Veteran's right knee disability was aggravated by his service-connected left knee disability.  

As all nexus evidence is in favor of the claim, secondary service connection for the Veteran's right knee disability is established.

1151 Benefits Claim

The Veteran contends that VA medical personnel overprescribed Lisinopril without advising him following his first stroke in March 2007, and this negligence led to his second stroke in October 2008.  He advances no procedural arguments concerning this issue.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) ("Absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  

In order to warrant compensation under 38 U.S.C.A. § 1151 there must be a qualifying additional disability which was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2), and the proximate cause of the additional disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  See also 38 C.F.R. § 3.361.  Here, the Veteran has only asserted negligence on the part of VA in prescribing Lisinopril.  He does not contend, and the evidence does not reflect, that his second stroke was the result of an event not reasonably foreseeable.

In determining whether a veteran has additional disability, VA compares his condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his condition after such care or treatment.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

Review of the VA treatment records reflect that the Veteran suffered his first stroke in March 2007.  Prior to the first stroke, the evidence indicates that the Veteran's medications included Lisinopril 10mg, although there is a single March 17, 2003 report that shows his medications included Lisinopril 20mg.  To the extent the Veteran contended prior to the May 2015 hearing that his medications included Lisinopril 40mg prior to the first stroke, such argument is without merit.  Regardless, beginning on March 9, 2007, the Veteran's active medications included Lisinopril 40mg, albeit for unclear reasons.  Thereafter, VA treatment records consistently reflect his active medications include Lisinopril 40mg.  Head and neck MRI/MRA findings in October 2008 revealed no restricted diffusion to suggest acute ischemia, and the impression was probable right medullary/cerebellar transient ischemic attack versus stroke.  Thus, additional disability is conceded.
Regarding the issue of negligence, the October 2009 VA examiner indicated that the change from Lisinopril 10mg to Lisinopril 40mg may have been to ensure adequate long-term blood pressure control for secondary stroke prevention.  He opined that it was much less than likely that there was any negligence on the part of VA with regard to the Lisinopril dosing, or that his Lisinopril dose in any way contributed to his strokes.  It was explained that the first stroke was most likely due to neck trauma from the fall, and the second stroke was likely a lacunar stroke, for which chronic hypertension is a risk factor.  

In September 2015, the Board requested a VHA opinion, which was provided in November 2015.  In the November 2015 response, the medical expert stated that the Veteran's second stroke was an "MRI negative stroke," which was diagnosed clinically based on increased left-sided weakness.  It was further explained "MRI negative strokes" are typically deep small vessel strokes, often of the lacunar subtype.  The etiology of this subtype of stroke is most commonly high blood pressure, although other causes include diabetes, smoking, and dyslipidemia.  The medical expert opined that the Veteran's second stroke was not caused by the increased dose of Lisinopril from 10mg to 40mg.  

In support of the November 2015 VHA medical expert opinion, the Board notes that the Veteran has a history of smoking and hyperlipidemia.  See, e.g., March 2003 VA treatment record (showing the Veteran was on medication for elevated cholesterol, and smoked but was attempting to quit).  Indeed, there is no evidence that the Veteran quit smoking until after his second stroke.  See April 2007 VA treatment record (noting the Veteran almost quit smoking); September 2007 VA treatment record (smoking only 5 cigarettes per day); October 2008 VA treatment record (smoking one pack per day); cf. February 2009 VA treatment record (noting the Veteran has stopped smoking).  And while there was no evidence of hypertension pursuant to VA standards during the period from the first stroke in March 2007 to the second stroke in November 2008, VA treatment records do document elevated blood pressure readings.  See April 2007 (130/93, 138/94); August 2007 (132/88); September 2007 (131/86); February 2008 (143/101); September 2008 (130/89).  38 C.F.R. § 4.104, Diagnostic Code 7101 (for hypertensive vascular disease).  Thus, the evidence of record indicates that the Veteran had some of the risk factors commonly associated with "MRI negative strokes," as identified by the November 2015 VHA medical expert opinion.  

Based on the evidence above, including the competent and persuasive opinions provided by the October 2009 VA examiner and November 2015 VHA medical expert, the Board finds that the Veteran's second stroke in October 2008 was not the result of negligence or carelessness on the part of VA in prescribing an increased dose of Lisinopril.  To the extent the Veteran contends otherwise, he does not possess the requisite medical expertise to assess negligence in relation to dosages of medication.  Accordingly, the claim for compensation pursuant to 38 U.S.C.A. § 1151 must be denied.  


ORDER

Service connection for residuals of the March 2007 stroke is granted.  

Service connection for a right knee disability is granted.  

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of the October 2008 stroke is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


